DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept 15, 2020 has been entered.

Response to Amendment
Claims 1, 3, 8-11, 13-16, 18-21 and 23-24 remain pending in this application. Claims 1, 3, 8-11, 13-16, 18-21 and 23-24 have been amended, Claims 7, 12, 17, and 22 have been canceled.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 10, 15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 15 and 20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Ode (US 20190068355 A1, PCT cont Priority Date: 20160511).

Regarding claim 1 (Currently Amended), Ode’355 discloses a method performed by a terminal in a wireless communication system (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), the method comprising: 
receiving, from a base station, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, UE set up random access control based on the notification information via SIB, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); 
transmitting, to the base station, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, UE performs a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103); 
receiving, from the base station, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, UE configures data communication based on the notification information via RRC, including radio resources for subband, also including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); and 
performing a communication with the base station using the second subcarrier spacing on the second bandwidth part (see, Fig. 12, data communication between UE and eNB (P20) after setting control based on notification information via RRC from eNB using subcarrier spacing correlated to the subband for data communication (P13), par 0089, 0099, 0148 and 0150).

Regarding claim 10 (Currently Amended), Ode’355 discloses a terminal in a wireless communication system (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251), the method comprising: 
a transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251); and 
a controller (see, fig. 30, controller 114, par 0251) configured to: 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to receive, from a base station, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, UE set up random access control based on the notification information via SIB, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to transmit, to the base station, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, UE performs a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103), 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to receive, from the base station, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, UE configures data communication based on the notification information via RRC, including radio resources for subband, also including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), and 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to perform a communication with the base station using the second subcarrier spacing on the second bandwidth part (see, Fig. 12, data communication between UE and eNB (P20) after setting control based on notification information via RRC from eNB using subcarrier spacing correlated to the subband for data communication (P13), par 0089, 0099, 0148 and 0150).

Regarding claim 15 (Currently Amended), Ode’355 discloses a method performed by a base station in a wireless communication system (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), the method comprising: 
transmitting, to a terminal, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, BS send notification information via SIB for UE to set up random access control, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); 
receiving, from the terminal, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, BS receives RA by UE performing a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103); 
transmitting, to the terminal, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, BS sends the notification information via RRC for UE to configure data communication, configuration information including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); and 
using the second subcarrier spacing on the second bandwidth part (see, Fig. 12, data communication between UE and eNB (P20) after setting control based on notification information via RRC from eNB using subcarrier spacing correlated to the subband for data communication (P13), par 0089, 0099, 0148 and 0150).

Regarding claim 20 (Currently Amended), Ode’355 discloses a base station in a wireless communication system (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), the method comprising: 
a transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209); and 
a controller (see, fig. 29, controller 124, par 0209) configured to: 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to transmit, to a terminal, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, BS send notification information via SIB for UE to set up random access control, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to receive, from the terminal, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, BS receives RA by UE performing a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103), 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to transmit, to the terminal, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, BS sends the notification information via RRC for UE to configure data communication, configuration information including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), and 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to perform a communication with the base station using the second subcarrier spacing on the second bandwidth part (see, Fig. 12, data communication between UE and eNB (P20) after setting control based on notification information via RRC from eNB using subcarrier spacing correlated to the subband for data communication (P13), par 0089, 0099, 0148 and 0150).


	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8-9, 11, 13-14, 16, 18-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ode’355 in view of OUCHI et al (US 20200305094 A1, For JP2019091960A Priority Date: March 30, 2016).

Regarding claim 3 (Currently Amended), Ode’355 discloses the method of claim 1 (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
Ode’355 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH).
However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 8 (Currently Amended), Ode’355 discloses the method of claim 1 (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the SIB further includes information on a paging (see, SI (System Information) including terminal radio capability information for paging by SIB, subcarrier interval in reference to physical channel such as PCH, par 0045, 0051, 0064 0071, 0074).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 9 (Currently Amended), Ode’355 discloses the method of claim 8 (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), further comprising.
Ode’355 discloses all the claim limitations but fails to explicitly teach:
monitoring a signal for the paging based on information on the paging, in case that the terminal is in an idle mode, 
wherein a subcarrier spacing for monitoring the signal for the paging is same as a subcarrier spacing for receiving the SIB.

see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
monitoring a signal for the paging based on information on the paging, in case that the terminal is in an idle mode (Note, monitor PDCCH/PDSCH for information on Paging Channel (PCH) before transition to the connected mode , par 0131, 0267, 0296 and 0303), 
wherein a subcarrier spacing for monitoring the signal for the paging is same as a subcarrier spacing for receiving the SIB (see, subcarrier interval may be configured for each cell or for each physical channel/physical signal, therefore subcarrier spacing for monitor PDCCH/PDSCH for information on PCH is the same as subcarrier spacing for SIBs that transmitted on a Downlink Shared Channel (DL-SCH), par 0051, 0071, 0074, 0131, 0138 and 0303). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).



Regarding claim 11 (Currently Amended), Ode’355 discloses the terminal of claim 10 (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251).
shared channel (PDSCH).
However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 13 (Currently Amended), Ode’355 discloses the terminal of claim 10 (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251).
Ode’355 discloses all the claim limitations but fails to explicitly teach: wherein the SIB further includes information on a paging.
see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the SIB further includes information on a paging (see, SI (System Information) including terminal radio capability information for paging by SIB, subcarrier interval in reference to physical channel such as PCH, par 0045, 0051, 0064 0071, 0074).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 14 (Currently Amended), Ode’355 discloses the terminal of claim 13 (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251), wherein the controller (see, fig. 30, controller 114, par 0251) is further configured to.
Ode’355 discloses all the claim limitations but fails to explicitly teach:
monitor a signal for the paging based on information on the paging, in case that the terminal is in an idle mode, and 
wherein a subcarrier spacing for monitoring the signal for the paging is same as a subcarrier spacing for receiving the SIB.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
on the paging, in case that the terminal is in an idle mode (Note, monitor PDCCH/PDSCH for information on Paging Channel (PCH) before transition to the connected mode , par 0131, 0267, 0296 and 0303), and 
wherein a subcarrier spacing for monitoring the signal for the paging is same as a subcarrier spacing for receiving the SIB (see, subcarrier interval may be configured for each cell or for each physical channel/physical signal, therefore subcarrier spacing for monitor PDCCH/PDSCH for information on PCH is the same as subcarrier spacing for SIBs that transmitted on a Downlink Shared Channel (DL-SCH), par 0051, 0071, 0074, 0131, 0138 and 0303). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).


Regarding claim 16 (Currently Amended), Ode’355 discloses the method of claim 15 (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
Ode’355 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH).
However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 18 (Currently Amended), Ode’355 discloses the method of claim 15 (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
Ode’355 discloses all the claim limitations but fails to explicitly teach: wherein the SIB further includes third configuration information on a paging.
However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the SIB further includes third configuration information on a paging (see, SI (System Information) including terminal radio capability information for paging by SIB, subcarrier interval in reference to physical channel such as PCH, par 0045, 0051, 0064 0071, 0074).
par 0055).

Regarding claim 19 (Currently Amended), Ode’355 discloses the method of claim 18 (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), further comprising.
Ode’355 discloses all the claim limitations but fails to explicitly teach:
transmitting, to the terminal, a signal for the paging based on the information on the paging, in case that the terminal is in an idle mode, 
wherein a subcarrier spacing for transmitting the signal for the paging is same as a subcarrier spacing for transmitting the SIB. 

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
transmitting, to the terminal, a signal for the paging based on the information on the paging, in case that the terminal is in an idle mode (Note, transmits PDCCH/PDSCH for information on Paging Channel (PCH) before transition to the connected mode , par 0131, 0267, 0296 and 0303), and 
wherein a subcarrier spacing for transmitting the signal for the paging is same as a subcarrier spacing for transmitting the SIB (see, subcarrier interval may be configured for each cell or for each physical channel/physical signal, therefore subcarrier spacing for monitor PDCCH/PDSCH for information on PCH is the same as subcarrier spacing for SIBs that transmitted on a Downlink Shared Channel (DL-SCH), par 0051, 0071, 0074, 0131, 0138 and 0303). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).


Regarding claim 21 (Currently Amended), Ode’355 discloses the base station of claim 20 (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
Ode’355 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH).
However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 23 (Currently Amended), Ode’355 discloses the base station of claim 20 (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
Ode’355 discloses all the claim limitations but fails to explicitly teach: wherein the SI system information further includes third configuration information on a paging.
However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the SI system information further includes third configuration information on a paging (see, SI (System Information) including terminal radio capability information for paging by SIB, subcarrier interval in reference to physical channel such as PCH, par 0045, 0051, 0064 0071, 0074).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 24 (Currently Amended), Ode’355 discloses the base station of claim 23 (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), wherein the controller (see, fig. 29, controller 124, par 0209) is further configured to control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to.
Ode’355 discloses all the claim limitations but fails to explicitly teach:
transmit, to the terminal, a signal for the paging based on the information on the paging, in case that the terminal is in an idle mode, and
wherein a subcarrier spacing for transmitting the signal for the paging is same as a subcarrier spacing for transmitting the SIB. 

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
transmit, to the terminal, a signal for the paging based on the information on the paging, in case that the terminal is in an idle mode (Note, transmits PDCCH/PDSCH for information on Paging Channel (PCH) before transition to the connected mode , par 0131, 0267, 0296 and 0303), and 
wherein a subcarrier spacing for transmitting the signal for the paging is same as a subcarrier spacing for transmitting the SIB (see, subcarrier interval may be configured for each cell or for each physical channel/physical signal, therefore subcarrier spacing for monitor PDCCH/PDSCH for information on PCH is the same as subcarrier spacing for SIBs that transmitted on a Downlink Shared Channel (DL-SCH), par 0051, 0071, 0074, 0131, 0138 and 0303). 
par 0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ang et al (US 20170181149 A1, PRO 62269853 Priority Date: Dec 18, 2015) discloses configuration information for a common control region sent via SIB, UE monitor common CCE (control channel elements) region for paging information (par 0048, 0050, 0060-0061).
Sun et al (US 20190013982 A1, PD July 10, 2015) discloses Since each value in the uplink subcarrier spacing value set is associated with one corresponding radio resource region, e.g., a sub-band (par 0057). 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473    
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473